


Exhibit 10.3
[Form of Agreement for Directors]
TUMI HOLDINGS, INC.
2012 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD GRANT NOTICE
Tumi Holdings, Inc. (the "Company"), pursuant to its 2012 Long-Term Incentive
Plan (the "Plan"), hereby grants to the individual listed below, who is a member
of the Board of Directors of the Company on the date hereof (the "Participant"),
an Award of restricted stock units ("Restricted Stock Units" or "RSUs"). Each
vested Restricted Stock Unit represents the right to receive, in accordance with
the Restricted Stock Unit Award Agreement attached hereto as Exhibit A (the
"Agreement"), one share of the common stock of the Company ("Share"). This Award
of Restricted Stock Units is subject to all of the terms and conditions set
forth herein and in the Agreement and the Plan, which are incorporated herein by
reference.
Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Restricted Stock Unit Award Grant Notice (the
"Notice") and the Agreement.
Participant:     [•]
Grant Date:     [•]
Number of RSUs:     [•]
Vesting Date: [•]
Vesting Schedule:     [•]
Termination:     Except to the extent paid in accordance with the above vesting
schedule or as otherwise provided in the Agreement, the Number of RSUs shall
terminate, become forfeited or expire without settlement in accordance with the
terms of the Agreement.
By his or her signature, the Participant agrees to be bound by the terms and
conditions of the Plan, the Agreement and this Notice. The Participant has
reviewed the Agreement, the Plan and this Notice in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Notice and
fully understands all provisions of this Notice, the Agreement and the Plan. The
Participant hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Administrator upon any questions arising
under the Plan or relating to the Award of RSUs. In addition, by signing below,
the Participant also agrees that the Company, in its sole discretion, may
satisfy any withholding obligations (if then applicable) in accordance with
Section 2.6(b) of the Agreement by (i) withholding shares of Common Stock
otherwise issuable to the Participant upon vesting of the RSUs, (ii) instructing
a broker on the Participant's behalf to sell shares of Common Stock otherwise
issuable to the Participant upon vesting of the RSUs and submit the proceeds of
such sale to the Company, or (iii) using any other method permitted by Section
2.6(b) of the Agreement or the Plan.


TUMI HOLDINGS, INC.                 PARTICIPANT
By: _______________________________            By:
_______________________________
Print Name:_________________________            Print Name:
_________________________    
Title: _______________________________










--------------------------------------------------------------------------------




Exhibit A
RESTRICTED STOCK UNIT AWARD AGREEMENT
Pursuant to the Restricted Stock Unit Award Grant Notice (the "Notice") to which
this Restricted Stock Unit Award Agreement (this "Agreement") is attached, Tumi
Holdings, Inc. (the "Company"), has granted to the Participant an Award of
restricted stock units ("Restricted Stock Units" or "RSUs") under the Company's
2012 Long-Term Incentive Plan, as amended from time to time (the "Plan"). Each
vested Restricted Stock Unit represents the right to receive one share of the
Common Stock of the Company ("Share"). Capitalized terms not specifically
defined herein shall have the meanings specified in the Plan and Notice.
ARTICLE I


GENERAL


1.1Incorporation of Terms of Plan. The RSUs are subject to the terms and
conditions of the Plan, which are incorporated herein by reference. In the event
of any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control.


ARTICLE II


GRANT OF RESTRICTED STOCK UNITS


2.1Grant of RSUs. In consideration of the Participant's service to the Company
and other good and valuable consideration, effective as of the Grant Date set
forth in the Notice, the Company hereby grants to the Participant an Award of
RSUs under the Plan, upon the terms and conditions set forth in the Plan and
this Agreement.


2.2Unsecured Obligation to RSUs. Unless and until the RSUs have vested in the
manner set forth in Article 2 hereof, the Participant will have no right to
receive Common Stock under any such RSUs. Prior to actual payment of any vested
RSUs, such RSUs will represent an unsecured obligation of the Company, payable
(if at all) only from the general assets of the Company.


2.3Vesting Schedule. Subject to Sections 2.5, 2.9 and 3.1 hereof, the RSUs shall
vest and become nonforfeitable with respect to the applicable portion thereof
according to the vesting schedule set forth in the Notice (rounding down to the
nearest whole Share, as applicable).


2.4Consideration to the Company. In consideration of the grant of the Award of
RSUs pursuant hereto, the Participant agrees to provide service to the Company
as a member of the Board of Directors. Nothing in the Plan or this Agreement
shall confer upon the Participant any right to continue as a member of the Board
of Directors or shall interfere with or restrict in any way the rights of the
Company, under applicable law, the Company’s charter or by-laws, or otherwise,
which rights are hereby expressly reserved, to remove Participant from the Board
of Directors, in accordance with such provisions.


2.5Forfeiture, Termination and Cancellation upon Termination of Service. Subject
to Section 2.9, upon the Participant ceasing to serve as a member of the
Company’s Board of Directors, all Restricted Stock Units which have not vested
prior to or in connection with such termination of service (after taking into
consideration any accelerated vesting which may occur pursuant to Section 3.1,
if applicable) shall thereupon automatically be forfeited, terminated and
cancelled as of the applicable termination date without payment of any
consideration by the Company, and the Participant, or the Participant's
beneficiary or personal representative, as the case may be, shall have no
further rights hereunder.


2.6Issuance of Common Stock upon Vesting.


(a)The RSUs shall represent the right to receive, on the first business day
following the Vesting Date, the number of Shares of Common Stock determined in
accordance with the Vesting Schedule set forth on the Notice of Grant, and
provided that the Participant remains a member of the Company’s Board of
Directors through the Vesting Date, subject to the provisions of Section 2.9 or
Section 3.1. Notwithstanding the above, earned Shares of Common Stock shall be
treated as delivered on (i) the first business day following the Vesting Date,
(ii) in the case of termination of service described in Section 2.9, the first
business day following the date of such event (each such date, as the case may
be, the "Delivery Date") provided that they are delivered on a date following
the Delivery Date that is in the same calendar year as the Delivery Date. On the
Delivery Date, the Company shall deliver to the Participant (or any transferee
permitted under Section 4.2 hereof) a number of Shares (either by delivering one
or more certificates for such Shares or by entering such Shares in book




--------------------------------------------------------------------------------




entry form, as determined by the Company in its sole discretion) equal to the
number of RSUs subject to this Agreement that vest on the Vesting Date or such
other date specified in Section 2.9 or Section 3.1, unless such RSUs terminate
prior to the Vesting Date pursuant to Section 2.5 hereof. Notwithstanding the
foregoing, in the event Shares cannot be issued pursuant to Section 11.3 of the
Plan, the Shares shall be issued pursuant to the preceding sentence as soon as
administratively practicable after the Administrator determines that Shares can
again be issued in accordance with such Section.


(b)As set forth in Section 11.1 of the Plan, the Company shall have the
authority and the right to deduct or withhold, or to require the Participant to
remit to the Company, an amount sufficient to satisfy all applicable federal,
state and local taxes required by law to be withheld with respect to any taxable
event arising in connection with the Restricted Stock Units. The Company shall
not be obligated to deliver any new certificate representing Shares to the
Participant or the Participant's legal representative or enter such Shares in
book entry form unless and until the Participant or the Participant's legal
representative shall have paid or otherwise satisfied in full the amount of all
federal, state and local taxes applicable to the taxable income of the
Participant resulting from the grant or vesting of the Restricted Stock Units or
the issuance of Shares.


2.7Conditions to Delivery of Shares. The Shares deliverable hereunder may be
either previously authorized but unissued Shares, treasury Shares or issued
Shares which have then been reacquired by the Company. Such Shares shall be
fully paid and nonassessable. The Company shall not be required to issue or
deliver any certificates or make any book entries evidencing Shares deliverable
hereunder prior to fulfillment of the conditions set forth in Section 11.3 of
the Plan.


2.8Rights as Stockholder. The holder of the RSUs shall not be, nor have any of
the rights or privileges of, a stockholder of the Company, including, without
limitation, voting rights and rights to dividends, in respect of the RSUs and
any Shares underlying the RSUs and deliverable hereunder unless and until such
Shares shall have been issued by the Company and held of record by such holder
(as evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company). No adjustment shall be made for a
dividend or other right for which the record date is prior to the date the
Shares are issued, except as provided in Section 3.2 of the Plan.


2.9Vesting under Certain Circumstances. Notwithstanding anything herein to the
contrary, if the Participant ceases to be a member of the Company’s Board of
Directors due to (A) removal without cause, (B) resignation upon request of a
majority of the Board of Directors, other than for reasons the Board of
Directors determines to be cause, or (C) the failure to be re-elected to the
Board of Directors either because the Company fails to nominate the participant
for re-election or the participants fails to receive sufficient stockholder
votes, then, on the day the recipient ceases to so be a member of the Board of
Directors, a pro rata portion of the RSUs shall vest, based on the portion of
the vesting period that the participant served as a member of the Board of
Directors of the Company.


ARTICLE III
CHANGE IN CONTROL
3.1Change in Control. In the event of a Change in Control the RSUs shall fully
vest.


ARTICLE IV
OTHER PROVISIONS
4.1Administration. The Administrator shall have the power to interpret the Plan
and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules. All actions taken and all
interpretations and determinations made by the Administrator shall be final and
binding upon the Participant, the Company and all other interested persons. No
member of the Administrator or the Board shall be personally liable for any
action, determination or interpretation made in good faith with respect to the
Plan, this Agreement or the RSUs.


4.2    Transferability of Grant. Except as otherwise set forth in the Plan:
(a)The RSUs may not be sold, pledged, assigned or transferred in any manner
other than by will or the laws of descent and distribution;






--------------------------------------------------------------------------------




(b)Neither the RSUs nor any interest or right therein shall be liable for the
debts, contracts or engagements of the Participant or his or her successors in
interest or shall be subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect, except to the extent that such disposition is permitted
by Section 4.2(a).


4.3Taxes. The Participant represents that the Participant has consulted with any
tax consultants the Participant deems advisable in connection with the grant of
RSUs and the issuance of Shares with respect thereto and that the Participant is
not relying on the Company for any tax advice. The Company makes no warranties
or representations whatsoever to the Participant regarding the tax consequences
of the grant of RSUs or the receipt of Shares with respect thereto. The
Participant shall be solely responsible for any taxes in respect of the RSUs.


4.4Adjustments. The Participant acknowledges that the RSUs are subject to
modification and termination in certain events as provided in this Agreement and
Article 3 of the Plan.


4.5Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the General Counsel of the
Company at the Company's principal office, and any notice to be given to the
Participant shall be addressed to the Participant at the Participant's last
address reflected on the Company's records.


4.6Participant's Representations. If the Shares issuable hereunder have not been
registered under the Securities Act or any applicable state laws on an effective
registration statement at the time of such issuance, the Participant shall, if
required by the Company, concurrently with such issuance, make such written
representations as are deemed necessary or appropriate by the Company and/or its
counsel.


4.7Titles. Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.


4.8Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.


4.9Conformity to Securities Laws. The Participant acknowledges that the Plan and
this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act and any and all
regulations and rules promulgated by the Securities and Exchange Commission
thereunder, and state securities laws and regulations. Notwithstanding anything
herein to the contrary, the Plan shall be administered, and the RSUs are granted
and settled, only in such a manner as to conform to such laws, rules and
regulations. To the extent permitted by applicable law, the Plan and this
Agreement shall be deemed amended to the extent necessary to conform to such
laws, rules and regulations.


4.10Amendments, Suspension and Termination. To the extent permitted by the Plan,
this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator or
the Board, provided, however, that, except as may otherwise be provided by the
Plan, no amendment, modification, suspension or termination of this Agreement
shall adversely affect the RSUs in any material way without the prior written
consent of the Participant.


4.11Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth in Section 4.3 hereof, this Agreement
shall be binding upon the Participant and his or her heirs, executors,
administrators, successors and assigns.


4.12Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if the Participant is subject to
Section 16 of the Exchange Act, then the Plan, the RSUs and this Agreement shall
be subject to any additional limitations set forth in any applicable exemptive
rule under Section 16 of the Exchange Act (including any amendment to Rule 16b-3
of the Exchange Act) that are requirements for the application of such exemptive
rule. To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.






--------------------------------------------------------------------------------




4.13Entire Agreement. The Plan, the Notice and this Agreement (including all
Exhibits thereto, if any) constitute the entire agreement of the parties and
supersede in their entirety all prior undertakings and agreements of the Company
and the Participant with respect to the subject matter hereof.


4.14Section 409A. This Restricted Stock Unit Award is intended to comply with
Code Section 409A to the extent subject thereto and shall be interpreted in
accordance with Code Section 409A and Department of Treasury regulations and
other interpretive guidance issued thereunder, including without limitation any
such regulations or other guidance that may be issued after the Grant Date.
Notwithstanding any provision in the Plan or Agreement to the contrary, no
payment or distribution under this Agreement that constitutes an item of
deferred compensation under Code Section 409A and becomes payable by reason
of the Participant’s termination of service with the Company will be made to the
Participant until the Participant’s termination of service constitutes a
“separation from service” (as defined in Code Section 409A). For purposes of
this Award Agreement, each amount to be paid or benefit to be provided shall be
construed as a separate identified payment for purposes of Code Section 409A. If
a participant is a “specified employee” (as defined in Code Section 409A), then
to the extent necessary to avoid the imposition of taxes under Code Section
409A, such Participant shall not be entitled to any payments upon a termination
of his or her employment or service until the earlier of: (i) the expiration of
the six (6)-month period measured from the date of such Participant’s
“separation from service” or (ii) the date of such Participant’s death. Upon the
expiration of the applicable waiting period set forth in the preceding sentence,
all payments and benefits deferred pursuant to this Section 4.14 (whether they
would have otherwise been payable in a single lump sum or in installments in the
absence of such deferral) shall be paid to such Participant in a lump sum as
soon as practicable, but in no event later than sixty (60) calendar days,
following such expired period, and any remaining payments due under
this Agreement will be paid in accordance with the normal payment dates
specified for them herein. The Administrator may, in its discretion, adopt such
amendments to the Plan, this Agreement or the Notice or adopt other policies and
procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, as the Administrator determines are
necessary or appropriate to comply with the requirements of Code Section 409A.


ARTICLE V


5.1A "Change in Control" shall be deemed to have occurred on the date upon
which:


(a)Any Person other than the Initial Investor becomes the beneficial owner
directly or indirectly (within the meaning of Rule 13d-3 under the Exchange Act)
of more than 50% of the Company's then outstanding voting securities (measured
on the basis of voting power);


(b)There is consummated a merger or consolidation, other than (i) a merger or
consolidation immediately following which the voting securities of the Company
outstanding immediately prior thereto continue to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or any parent thereof), in combination with the ownership of any trustee or
other fiduciary holding securities under an employee benefit plan of the
Company, at least 50% of the combined voting power of the voting securities of
the Company, such surviving entity or any parent thereof outstanding immediately
after such merger or consolidation, or (ii) a merger or consolidation effected
to implement a recapitalization of the Company (or similar transaction) in which
no Person other than the Initial Investor acquires more than 50% of the combined
voting power of the Company's then outstanding securities;


(c)Individuals who, as of the Effective Date, constituted the Board (the
"Incumbent Board") cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date whose election, or nomination for election by the Company's
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding for this purpose
any such individual whose initial assumption of office occurs as a result of
either an actual or threatened election contest (as such terms are used in Rule
14a-11 of Regulation 14A promulgated under the Exchange Act) or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board; or


(d) The stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company's assets.


A "Change in Control" shall not be deemed to have occurred by virtue of the
consummation of any transaction or series of integrated transactions immediately
following which the record holders of the Common Stock immediately prior to such
transaction or series of transactions continue to have substantially the same
proportionate ownership




--------------------------------------------------------------------------------




in an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.
Notwithstanding the foregoing, for each Award that constitutes deferred
compensation under Section 409A of the Code, a Change in Control shall be deemed
to have occurred under the Plan with respect to any payment with respect to such
Award only if a change in the ownership or effective control of the Company or a
change in ownership of a substantial portion of the assets of the Company shall
also be deemed to have occurred under Section 409A of the Code. Consistent with
the terms of this Section 5.1, the Administrator shall have full and final
authority to determine conclusively whether a Change in Control of the Company
has occurred pursuant to the above definition, the date of the occurrence of
such Change in Control and any incidental matters relating thereto.
5.2"Code" shall mean the Internal Revenue Code of 1986, as amended.
5.3"Exchange Act" shall mean the Securities Exchange Act of 1934, as amended
from time to time.
5.4"Incumbent Board" shall have the meaning provided in Section 5.2(c) hereof.
5.5"Initial Investor" means any limited partnership or other collective
investment vehicle arranged by Doughty Hanson & Co Limited, any wholly-owned
direct or indirect subsidiaries of Doughty Hanson & Co Limited and any nominee
of, or nominee for any co-investment scheme for employees of subsidiaries of,
Doughty Hanson & Co Limited, in each case, other than any portfolio operating
company of any of the foregoing.


5.6"Person" shall have the meaning given in Section 3(a)(9) of the Exchange Act,
as modified and used in Sections 13(d) and 14(d) thereof; however, a Person
shall not include (a) the Company or any of its subsidiaries, (b) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its subsidiaries, (c) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (d) a corporation owned, directly
or indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of Shares.










